DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim 1 is pending and under examination. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Jago (Alzheimer’s disease: One year later; retrieved from https://clarivate.com/blog/alzheimers-disease-one-year-later/ on 28 September 2022) as evidenced by Bettens et al. (Mol Neurodegener. 2012 Jan 16;7:3) or, in the alternative, under 35 U.S.C. 103 as obvious over Jago and further in view of Bettens et al.
Jago teaches the humanized monoclonal anti-amyloid beta (Aβ) antibody, crenezumab, administered to treat mild to moderate Alzheimer’s disease (AD) in an amount effective to treat the AD. See e.g. p.5, lines 4-23. The examiner is unable to determine if the mild to moderate AD patients have a T at the single nucleotide polymorphism (SNP) rs1532278. It is likely that the patients do have this SNP as evidenced by Bettens et al., who teach that there is a strong correlation between AD and the T at SNP rs1532278. See p.6, col.2, para.2, p.9, col.1, para. 3, Table 6b. If this is the case, then claim 1 is anticipated by Jago. If this is not the case, it would have nonetheless been obvious to treat such patients since Bettens teaches such a strong correlation between AD and the SNP, and claim 1 is obvious over Jago in view of Bettens. The person of ordinary skill in the art would have had a reasonable expectation of success since Jago teaches that crenezumab is in Phase II clinical trials and a trial investigating its use for prevention of AD.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by Black et al. (U.S. Patent No. 9,644,025) as evidenced by Bettens et al. (Mol Neurodegener. 2012 Jan 16;7:3) or, in the alternative, under 35 U.S.C. 103 as obvious over Black et al. and further in view of Bettens et al.
Black teaches and claims a method of treating Alzheimer’s disease in a patient in suffering from early or mild to moderate AD comprising administering to a patient suffering from early or mild to moderate AD a humanized monoclonal anti-Aβ antibody in an amount effective to treat the AD. See, e.g., col. 2, line 48 and Black’s claims. The examiner is unable to determine if the mild to moderate AD patients have a T at the single nucleotide polymorphism (SNP) rs1532278. It is likely that the patients do have this SNP as evidenced by Bettens et al., who teach that there is a strong correlation between AD and the T at SNP rs1532278. See p.6, col.2, para.2, p.9, col.1, para. 3, Table 6b. If this is the case, then claim 1 is anticipated by Black. If this is not the case, it would have nonetheless been obvious to treat such patients since Bettens teaches such a strong correlation between AD and the SNP, and claim 1 is obvious over Jago in view of Bettens. The person of ordinary skill in the art would have had a reasonable expectation of success since Black claims treatment of Alzheimer’s disease and U.S. patent claims are presumed enabled.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
28 September 2022